Filed 11/16/21 In re B.N. CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re B.N., et al., Persons Coming                              B310589
Under the Juvenile Court Law.
                                                                (Los Angeles County
___________________________________                             Super. Ct. No.
LOS ANGELES COUNTY                                              20CCJP04166A-C)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.N.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Emma Castro, Judge Pro Tempore. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.




                               2
       M.N. (Mother) has three daughters, 13-year-old B.N.,
seven-year-old A.R., and one-year-old M.D. (collectively, Minors).1
The juvenile court assumed dependency jurisdiction over Minors
after finding domestic violence between Mother and M.D.’s father
(Father) posed a substantial risk of physical harm to Minors.2
The court also found Minors were similarly at risk as a result of
Father’s substance abuse. Only Mother appeals, challenging the
jurisdiction finding adverse to her. We consider whether the
essentially undisputed domestic violence between the parents
supplies the requisite basis for dependency jurisdiction.

                        I. BACKGROUND
      A.     The Referral and Minors’ Detention
      Early in the morning on June 15, 2020, Los Angeles County
Sheriff’s deputies responded to a domestic violence call at
Father’s residence. According to the caller, a man and a woman
were seen hitting each other while carrying an infant.
      When deputies arrived at the scene, they interviewed
Mother. She said a dispute over financial support between her
and Father escalated and became physical when Father choked
and shoved her while she was holding M.D. The deputies
observed and documented injuries (redness and scratches) to
Mother’s chest. Other than stating Mother slapped him “multiple
times,” Father refused to answer any of the deputies’ questions.
M.D. was not injured during the assault.


1
     These were the Minors’ ages at the start of dependency
proceedings.
2
      Mother is married to B.N.’s father but he does not have any
contact with his daughter. A.R.’s father is deceased.



                                 3
      Mother told the deputies there had been previous incidents
of domestic violence between her and Father, and the deputies
asked if she wanted to obtain an emergency protective order
against Father. Mother declined, stating she would obtain a
protective order at a later date if necessary. Based on Mother’s
statement and their observations, the deputies determined
Father was the “dominant aggressor” and arrested him for
domestic battery (Pen. Code, § 243, subd. (e)(1)).
      The Los Angeles County Department of Children and
Family Services (Department) began investigating the Minors’
welfare soon thereafter. A Department social worker interviewed
Mother and the two older children at Mother’s home. Mother
reiterated the domestic violence incident arose out of a dispute
over the extent to which Father was financially supporting M.D.
According to Mother, as the dispute escalated, Father ripped
M.D. out of Mother’s arms, refused to give M.D. back to Mother,
and ran into an alley where he called law enforcement, stating he
was being chased by a crazy lady. Mother pursued Father,
slapped him, and, after being pushed and strangled by Father,
regained possession of M.D. Mother believed Father was on
drugs at the time of the incident and told the social worker he
uses methamphetamine. Mother also said there had been a prior
incident of domestic abuse in which Father threw her down some
stairs, but she could not recall when that occurred. Mother
advised that as a result of this most recent physical fight over
M.D. she would seek a restraining order against Father.3


3
       When the social worker followed up with Mother
approximately a month later, however, Mother reported she was
still considering a restraining order as an “option.”




                               4
       The two older daughters denied witnessing any domestic
violence between Mother and Father. The social worker did not
observe any marks or injuries on any of the children and, after
assessing Mother’s home, found no safety concerns.
       The Department social worker also interviewed Father.
Like Mother, he stated the domestic violence incident grew out of
a dispute over money. However, his account of the physical
altercation differed from Mother’s. According to Father, Mother
instigated the violence by slapping him and throwing a can of
formula at him. After Father picked up M.D., who was crying,
Mother then hit Father twice with a car seat.4 When Father
responded by calling 911, Mother tried to take his cellphone
away, which is when Father pushed Mother away. Father denied
choking Mother and claimed Mother may have scratched herself
to get him in trouble.
       According to Father, a law enforcement officer contacted
him after he was released from custody following his arrest and
told Father that based on the recording of his 911 call it did not
appear he was the aggressor in the incident. Father also told the
social worker about another incident when he said Mother
became violent: in January 2020, when all Minors were present,
Mother became angry over Father’s financial support and
damaged his automobile, slashing the upholstery and scratching
the stereo screen and rear passenger door with a box cutter.5


4
      Father said he had a mark or a bruise on his right arm
from being struck with the car seat, but the police did not
photograph the injury.
5
     Following this earlier incident, which Father estimated
caused $1,500 in damages, Father filed a report with the Los



                                5
      Father described his relationship with Mother as being
“friends with benefits.” He said he provided both financial and
other support to Mother and her children, such as driving them
to the doctor and to school. With regard to substance abuse,
Father admitted to using methamphetamine prior to M.D.’s birth
but he claimed he had not used since; he expressed a willingness
to submit to drug testing on demand.

      B.     The Dependency Petition and Post-Petition
             Investigation
       In August 2020, the Department filed a multi-count
dependency petition asking the juvenile court to assume
jurisdiction over the Minors. The a-1 and b-1 counts in the
petition alleged the Minors were at substantial risk of suffering
serious physical harm in light of the two aforementioned episodes
of violence between the parents: the January 2020 incident in
which Mother vandalized Father’s automobile with a box cutter
and the June 2020 incident in which the parents were hitting
each other while holding M.D. The b-2 count in the petition
alleged M.D. was at risk due to Father’s history of illicit drug use
and his current use of methamphetamine which rendered him
incapable of regularly caring for the Minors.
       At the initial detention hearing, the juvenile court detained
M.D. and B.N. from their fathers and ordered the Minors to
remain in Mother’s custody. The court permitted Father to have
monitored visits with his daughter but ordered him to have no
contact with the half-siblings. The court also granted Mother’s


Angeles County Sheriff’s Department supported by photographs
of the damage.




                                 6
request for a temporary restraining order against Father, which
she sought on the day of the hearing.
       In advance of a later-scheduled adjudication hearing, a
Department investigator re-interviewed Mother, Father, and the
two older minors.
       Mother admitted to throwing the car seat at Father during
the June 2020 incident, but she denied vandalizing Father’s
vehicle with a box cutter five months earlier. Mother admitted
she knew Father was using methamphetamine when they began
their relationship, but she continued the relationship because he
was “reliable” and would help her when everyone else in her life,
including her family, would not. Mother stated her relationship
with Father was initially “good,” but became “unhealthy” two
years after it began when she became pregnant with M.D. and
Father initially denied M.D. was his child.
       Father, in his interview, maintained Mother instigated the
fighting over M.D. in June 2020. Father claimed he never hit
Mother on that occasion and only “extend[ed] [his] arm out to her
neck to stop her from hurting [him].” Father admitted to almost
two decades of methamphetamine use, but he disputed he was
currently using the drug and reaffirmed his willingness to submit
to drug testing. When the Department investigator responded
that Father had been referred testing several times and either
failed to appear or failed to provide a sample each time, Father
stated he would test the next day. Although the investigator
submitted an on-demand test for the following day, Father did
not test.
       Mother’s eldest daughter, B.N., in contrast to her earlier
statement, told the investigator she had witnessed physical
violence between Mother and Father “many times.” She also told




                               7
the investigator that she remembered Mother vandalizing
Father’s car. B.N. further reported she witnessed mutual
domestic violence between Mother and A.R.’s father. With regard
to Father’s substance abuse, B.N. stated he drinks “a lot” and she
has seen “crystal meth” and “weed” in his automobile. A.R., the
middle sibling, told the investigator she too had witnessed
Mother and Father hitting one another. Like her older sister,
A.R. described substance abuse by Father: “He’s . . . taking drugs
and beer . . . .”
      Based on its investigation, the Department deemed the
potential risk to the Minors’ safety as “[h]igh” due to Mother and
Father’s history of domestic violence and Mother’s initial
“noncooperation” in seeking a restraining order. The Department
recommended the juvenile court take jurisdiction over Minors but
leave them placed in Mother’s custody and care.

      C.      Adjudication and Disposition
      The juvenile court held a combined jurisdiction and
disposition hearing in December 2020. The court admitted the
Department’s reports, the parents did not offer any documentary
evidence of their own, and none of the parties presented witness
testimony.
      The juvenile court, after hearing argument from the
parties, sustained the petition as pled. With regard to the a-1
and b-1 petition counts alleging domestic violence, the court
rejected Mother’s argument that her actions in January 2020 and
June 2020 were in self-defense: “Mother striking [Father] and
throwing a car seat at [Father’s] body, and vandalizing [Father’s]
car with a box cutter. I don’t know what that has to do with self-
defense . . . .” The court additionally sustained the b-2 count




                                8
against Father (risk of harm from substance abuse) because
“Mother and the older child clearly set forth in their interviews
that [Father] has a history of . . . illegal drug use” and the court
was “not informed that there are any clean drug tests or that he
participated in random and on-demand drug testing to confirm
that he is not using illegal drugs.” The court removed B.N. and
M.N from their fathers, placed all of the children with Mother,
and ordered various services and programs.

                          II. DISCUSSION
      We affirm the juvenile court’s assertion of jurisdiction over
Minors because substantial evidence supports the finding that
the Minors were at substantial risk of suffering serious physical
harm from the parents’ domestic violence. The evidence of the
alleged violence, all of which took place in the presence of one or
more Minors, is quite strong. Though their accounts of who was
the instigator or aggressor differ, both Mother and Father admit
there was violence between the two of them in June 2020 while
holding 11-month-old M.D. Mother’s two older daughters also
confirmed they had seen Mother and Father hitting each other,
and the eldest daughter corroborated Father’s account that
Mother had vandalized his car with a box cutter while she and all
of her siblings were present. This sort of violence in the
immediate presence of one or more children, on one occasion
making use of a dangerous, sharp object, is ample grounds for
finding the requisite risk of serious physical harm.

     A.     Standard of Review
     We review jurisdictional findings “‘to see if substantial
evidence, contradicted or uncontradicted, supports them.




                                  9
[Citation.] In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court . . . [and] we review the record in the light
most favorable to the court’s determinations . . . .’ [Citations.]”
(In re R.T. (2017) 3 Cal.5th 622, 633.)

      B.      Substantial Evidence Supports the Finding that the
              Minors Were at Substantial Risk of Suffering Serious
              Physical Harm
       Welfare and Institutions Code section 300, subdivision
(b)(1) authorizes a juvenile court to exercise dependency
jurisdiction over a child if the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . .”6
This statutory basis for jurisdiction “does not require that a child
actually be abused or neglected before the juvenile court can
assume jurisdiction.” (In re I.J., 56 Cal.4th 766,773 (I.J.).)
       Courts have repeatedly recognized a child’s exposure to
domestic violence supports jurisdiction under section 300,
subdivision (b)(1). (See, e.g., In re Jesus M. (2015) 235
Cal.App.4th 104, 112-113; In re T.V. (2013) 217 Cal.App.4th 126,
134-135; In re R.C. (2012) 210 Cal.App.4th 930, 941-942; In re
E.B. (2010) 184 Cal.App.4th 568, 575-576, disapproved on
another ground in Conservatorship of O.B. (2020) 9 Cal.5th 989;
In re Heather A. (1996) 52 Cal.App.4th 183, 194.) Mother,
however, relies on a case that holds such a finding is proper “only


6
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.




                                 10
if there is evidence that the violence is ongoing or likely to
continue . . . .” (In re Daisy H. (2011) 192 Cal.App.4th 713, 717.)
We will accept that proposition for argument’s sake because the
criterion is satisfied here; substantial evidence supports the
juvenile court’s finding of jurisdiction under section 300,
subdivision (b)(1).
       It was undisputed that in June 2020, Mother and Father
allowed a dispute over money to escalate into a violent
altercation, with each party striking the other while the other
held M.D. in their arms. Mother admitted to not only slapping
Father, but striking him with a car seat—an action that was
delivered with enough force to leave a mark on Father’s right
arm. Although Father denied choking or striking Mother, he did
admit to putting his hands on her and the responding Sheriff’s
deputies saw injuries to Mother’s chest. This violent struggle in
June 2020 could have easily injured M.D.: Father fled from
Mother’s assault down an alley with M.D. in his arms and
Mother in close pursuit, the parents were variously pulling M.D.
out of each other’s arms, and hands and car seats were flying.
That M.D. was not injured is fortunate, but the substantial risk
of serious harm was obviously present.
       Further, just five months earlier, another dispute over
money ended in violence. With all of her children present,
Mother became so incensed over Father’s lack of financial
support she slashed various parts of Father’s car with a box
cutter. Although Mother denied the incident ever occurred,
Father filed a police report about the incident and Mother’s eldest
daughter remembered witnessing it.
       These repeated episodes of violence established the
requisite risk of harm at the time of the jurisdiction hearing,




                                11
which was held approximately six months later—especially since
there was nothing to indicate that in the interim Mother had
made significant progress in understanding or mitigating the risk
that domestic violence poses to children. The repeated episodes
of violence in Mother’s past also provided solid grounds to
conclude there was a risk that domestic violence would recur
absent court intervention.7
       Mother contends things were different because at the time
of the adjudication hearing she and Father did not live together.
Physical separation, however, is not sufficient to establish the
absence of a current risk of harm, especially where, as here, there
is a pattern of separation followed by violence. (See, e.g., In re
F.S. (2016) 243 Cal.App.4th 799, 815 [“Mother’s status as the
aggressor in at least one instance establishes that her move to
Texas did not ensure additional violence would not occur; her
violent behavior could find a target other than Father while she
and F.S. were living in Texas. We also find it significant that the
prior episodes of violence between Mother and Father were
sometimes separated by months of apparent calm [citation]; even
if the juvenile court believed that there had been no altercations
in the months since Mother left for Texas with F.S., that was not
a reliable indication that the danger of yet another incident had
dissipated”], disapproved on another ground in Conservatorship
of O.B. (2020) 9 Cal.5th 989.) Furthermore, the fighting over


7
       This is particularly true when considered in light of yet
another episode of violence between the parents described by
Mother and corroborated by A.R.: Father threw Mother down on
a flight of stairs before the episode during which she used the box
cutter to vandalize his vehicle.




                                12
M.D. in June 2020 also occurred while Mother and Father were
living separately; obviously, separate living arrangements were
insufficient to prevent violence between the parents.
      Mother also points to the restraining order Mother finally
obtained against Father in August 2020. The juvenile court could
reasonably conclude that was too speculative of an assurance
that Mother and Father would have no future contact—or avoid
violence between them—in light of her initial reluctance to seek
out such an order and what appeared to be her only grudging
acceptance of it.

      C.     There Is Nothing More that Requires Discussion
       Because we hold substantial evidence supports the
juvenile court’s finding of dependency jurisdiction predicated on
multiple episodes of domestic violence, we need not resolve
Mother’s challenge to the court’s jurisdiction findings under
alternate theories. (I.J., supra, 56 Cal.4th at 773 [“‘When a
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need
not consider whether any or all of the other alleged statutory
grounds for jurisdiction are supported by the evidence’”].)
      In addition, Mother’s challenge to the juvenile court’s
disposition order is premised solely on her claim the jurisdiction
findings were not supported by substantial evidence. As we have
held to the contrary, and as a court has broad discretion to
fashion a disposition order that is not limited to the content of




                                13
sustained jurisdiction findings (see, e.g., In re Briana V. (2015)
236 Cal.App.4th 297, 311), the argument fails.

                          DISPOSITION
      The juvenile court’s orders are affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            BAKER, J.


We concur:




      RUBIN, P. J.




      MOOR, J.




                                 14